Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/2/2021.  Claims 1-12 are currently pending in the application.


It is noted that present claims do not find support in the parent application (15/638,034) now issued as a US patent (US 10,563,002 B2).  Specifically there is no support for the floor mark pattern with the specified first and second line in the pattern being claimed.  Hence, effective filing date of the present application is 2/17/2020.

Election/Restrictions

Applicant’s election of group I, drawn to claims 1-6, in the reply filed on 6/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2021.


Claim Objections

Claim 2 is objected to because of the following informalities:  Claim 2 recites “ethelyne glycol” and should read “ethylene glycol”.  Appropriate correction and/or clarification to the typographical error are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that liquid water-based solution comprises acrylic copolymer, propylene glycol, dipropylene glycol mono-methyl-ether, titanium dioxide and ethylene glycol.  While titanium dioxide is a coloring agent, and liquid water-based solution of claim 2 comprises acrylic copolymer, none of the other components (i.e. propylene glycol, dipropylene glycol mono-methyl-ether and ethylene glycol) are known to function as surfactants which is one of the components of the liquid water-based solution of claim 1 on which this claim is dependent.  Hence, it is not clear if the liquid water-based solution comprises a surfactant in addition to the listed components and therefore metes and bounds of present claim cannot be ascertained by one skilled in art prior to the filing 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karol (US 2018/0002477 A1) in view of Moore (US 2018/0099209 A1).
Regarding claim 1, Karol discloses a liquid water-based solution for application of temporary floor markings on a polyurethane coated floor. The solution comprises acrylic copolymer (i.e. reads on acrylic copolymer in present claim 1), and titanium dioxide (abstract) which reads on coloring agent in present claim 1. The composition may include a surfactant (paragraph 0007) which reads on surfactant in present claim 1.  Markings which are to be used on surfaces that will receive heavy activity, durability and adhesion must be able to withstand impact and potential rubbing by soft soled shoes (paragraph 0008) which reads on lines are durable to impact from soft soled shoes in present claim 1.  The composition may be used as a temporary floor marking for polyurethane coated wood floors while maintaining water solubility over a long period of time (paragraph 0009) which reads on lines are water-soluble and temporary water-soluble floor mark pattern in present claim 1. 
Karol fails to disclose the pattern comprising first and second contiguous lines formed by application of the liquid water-based solution.
However, Karol in the general disclosure teach that liquid solution can be applied to form any line markings including various shapes that may be useful for various activities (paragraph 0011).  Additionally, Moore in the same field of endeavor teaches a marking apparatus that incorporates a soluble component and a marking component (abstract). See Fig. 4 wherein the pattern includes first line and second contiguous line.  Therefore, in light of teachings in Moore and give that Karol contemplates the use of its liquid water based composition to form any line markings, it would have been obvious to one skilled in art prior to the filing of present application, to form a pattern comprising first line and a second line contiguous with the first line by applying the liquid water-
Regarding claim 2, Karol teaches that the water-based solution comprises 5 to 15% by weight of acrylic copolymer, 1 to 2% by weight of propylene glycol, 0.5 to 2% dipropylene glycol mono-methyl ether, 2 to 8% by weight of titanium dioxide, 1 to 5% by weight of ethylene glycol, wherein the solution is dispensable through a foam applicator, and wherein the solution has a drying time when applied to the polyurethane floor of under five minutes (see claim 1).
Regarding claim 3, Karol teaches that the solution further comprises 1 to 5% gum Arabic (see claim 2).
Regarding claim 4, Karol teaches that the solution further comprises 1 to 2% of leveling agent (see claim 3).
Regarding claim 5, Karol teaches that line marking pattern is based on a recreational activity (see claim 8).
Regarding claim 6, Moore teaches that the marking layer residue may be used for example to temporarily mark the boundary for a recreational sport (paragraph 0006).

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis et al (US 2006/0236470 A1).
Regarding claim 1, Sabnis et al disclose a composition for paints and markers (abstract).  The paint composition is composed of an aqueous solution (i.e. reads on water-based solution in present claim 1) that includes coloring agent (i.e. reads on the coloring agent in present claim 1), film forming agent known as binder and one or more surface active agents (paragraph 0053) which reads on surfactant in present claim 1.  The paint composition includes pigments such as titanium dioxide (paragraph 0054) which reads on coloring agent in present claim 1.  Representative examples of the film 
Sabnis et al are silent with respect to pattern comprising first and second contiguous lines formed by the liquid water-based solution; and first and second lines are durable to impact from soft soled shoes.
However, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application, to use the temporary paint composition, of Sabnis et al, in drawing any pattern including first and second contiguous line depending on desired activity of the children, including recreational activities such as sewing, playing volley ball, tennis, and basketball, absent evidence to the contrary.  Additionally, given that the compositional limits are met by the paint/marker composition, of Sabnis et al, it is the office’s position that one skilled in art prior to the filing of present application would have a reasonable basis to expect the first and second lines to be durable to impact from soft soled shoes, absent evidence to the contrary.
Regarding claim 3, Sabnis et al teach that examples of typical film forming agents/thickeners include acrylic copolymers, gum Arabic and mixtures of two or more of the film forming agents can be employed (paragraph 0153).  The film forming agent / thickener are generally in the range from about 2 up to about 99% by weight (paragraph 0157) which overlaps with the amount of gum Arabic in present claim 3.
Regarding claim 5, Sabnis et al teach that painting system can be used for finger painting application (paragraph 0028) which reads on desired activity is a recreational activity in present claim 5.
Regarding claim 6, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application, to use the temporary paint composition, of Sabnis et al, in drawing any pattern including first and second contiguous line for forming boundary lines for the desired recreational activity, absent evidence to the contrary..

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sabnis et al (US 2006/0236470 A1) in view of Woronuk (WO 2015/131290 A1).
It is noted that WO 2015/131290 A1 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Woronuk (US 2017/0073525 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
The discussion with respect to Sabnis et al in paragraph 13 above is incorporated here by reference.
Sabnis et al are silent with respect to leveling agent and its amount.
However, Sabnis et al teach that paint compositions generally comprise additives such as leveling agents (paragraph 0005).  Additionally, Woronuk teaches coating composition for providing a temporary protective coating comprising an acrylic copolymer (abstract).  Leveling agents produce formulas having better emulsion of copolymer in water and more even coatings on surfaces (paragraph 0017).  See examples, wherein the leveling agents are present in amounts of 0.96% by weight to 3.33% by weight (see examples 1-5) which overlaps with the amount of leveling agent in present claim 4.  Therefore, in light of the teachings in Woronuk and given that Sabnis et al teach that leveling agents are known additives that are added to paint compositions, it 

Response to Arguments

It is noted that claim 7 is recited as dependent on claim 1.  Examiner agrees that it should be dependent on claim 7, since it is drawn to a method claim and not a pattern made using a liquid water based solution.  Hence, claim 7 is included with claims of group II comprising claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764